Citation Nr: 0728045	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for osteoarthritis of 
the hips.

5.  Entitlement to service connection for osteoarthritis of 
the knees.

6.  Entitlement to service connection for osteoarthritis of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.L.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION


The veteran served on active duty from June 1990 to November 
1992, and from March to September 2003.  He had additional 
service with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for the disabilities at issue.  

In rating decisions dated in March 1993, February 1996 and 
August 2001, the RO denied service connection for hearing 
loss.  The latter decision also denied service connection for 
tinnitus.  Although the veteran was notified of these 
determinations, and of his right to appeal, he did not.  
However, in light of the fact that the veteran had an 
additional period of service, the Board will consider the 
claims for service connection for hearing loss and tinnitus 
without regard to finality of the previous decisions.  In 
this regard, the Board observes that the August 2004 rating 
action reopened the claims due to the veteran's having had an 
additional period of active duty, and the receipt of 
additional records.  

The Board notes that during the hearing before the 
undersigned in March 2007, the veteran withdrew his claims 
for service connection for anxiety disorder and for an 
increased rating for his service-connected low back 
disability.  Accordingly, the Board does not have 
jurisdiction over these issues and this decision is limited 
to the issues set forth on the cover page.

The issues of entitlement to service connection for arthritis 
of the hips, knees and feet are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's entrance examination in March 1990 
demonstrated a bilateral hearing loss.

2.  The veteran's bilateral hearing loss increased in 
severity during service, and recent audiometric testing 
verifies that he has a bilateral sensorineural hearing loss.  

3.  The veteran's tinnitus had its onset in service.  

4.  The veteran was a combat engineer in service.

5.  PTSD was not been demonstrated during service or 
thereafter.


CONCLUSIONSOF LAW

1.  Bilateral hearing loss was aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.385 (2006).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection for bilateral 
hearing loss and tinnitus, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any evidence in his possession that pertains 
to the claim.  By letters dated in January and April 2004, 
the RO provided the veteran information concerning what 
information and evidence was necessary regarding his claim 
for service connection for PTSD and the distribution of 
responsibility in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private and VA medical 
records, and his testimony at hearings.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection for PTSD, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions and 
hearing testimony, service medical records, private medical 
records, VA medical records, and reports of VA examinations.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

	I.  Bilateral hearing loss and tinnitus 

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

An audiometric test on the enlistment examination in March 
1990 revealed that the hearing threshold levels in decibels 
for the right ear were 5, 0, 10, 15, 20, and 35, at 500, 
1000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 10, 0, 20, 25, 20, and 30.  
The veteran was hospitalized in August 1991 for unusual 
behavior for the previous three weeks, beginning after a 
minor head injury.  It was noted that, starting three to four 
days after the injury, he developed the onset of a variety of 
symptoms, including constant, mild tinnitus.  It was reported 
that he was a combat engineer.  No pertinent diagnosis as 
made.  The only other audiometric test during the veteran's 
initial period of service was conducted on the separation 
examination in September 1992.  At that time, the hearing 
threshold levels in the right ears in decibels were 15, 15, 
15, 30, and 25 at 500, 1000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 15, 5, 20, 35 
and 30.  

The veteran was afforded audiometric testing by the VA in May 
1995.  The test revealed a high frequency sensorineural 
hearing loss in both ears.  It was indicated that the veteran 
had an occasional feeling of fullness in his ears and 
bilateral constant ringing tinnitus of about one year's 
duration.  It was further reported that the veteran's history 
was positive for exposure to noise in service.

VA outpatient treatment records disclose that the veteran was 
seen in February 2001.  He reported that he had been told in 
service that his hearing had decreased, but that he never 
failed a hearing test.  An audiometric test revealed a mild 
sloping to moderately severe sensorineural hearing loss in 
both ears.  

In August 2003, during the veteran's second period of active 
duty, he was seen in the audiology clinic for a hearing aid 
fitting.  

A VA audiometric examination was conducted in October 2003.  
The veteran reported a gradual onset of hearing loss in 
service when he was exposed on a frequent basis to high 
levels of noise.  He also related that he had tinnitus, the 
onset of which was four to five years earlier.  An 
audiometric examination revealed that the hearing threshold 
levels in decibels were 20, 20, 60, 60, and 55, at 500, 1000, 
2,000, 3,000, and 4,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 20, 10, 35, 55, and 50.  
The diagnoses were bilateral sensorineural hearing loss and 
bilateral tinnitus.  

The examiner noted that he reviewed the claims folder.  He 
stated that the veteran had a mild high frequency hearing 
loss in both ears on entrance and at separation, and that 
there was no significant change in his hearing between those 
two dates.  He further stated that on present examination, 
the veteran demonstrated a bilateral mid and high frequency 
sensorineural hearing loss, possibly consistent with noise 
exposure.  He concluded that since the veteran's hearing was 
essentially unchanged from the time of his entrance in 
service to his separation, it was as likely as not that the 
hearing loss was not the result of noise exposure in service.  
In addition, the examiner opined given the relatively long 
period of time between the veteran's discharge from service 
in 1992 and the onset of tinnitus approximately four to five 
years prior to the examination, it would seem as likely as 
not that the tinnitus was not the result of military noise 
exposure.  

It is clear that the audiometric test conducted March 1990 
when the veteran entered service demonstrated that he had a 
bilateral hearing loss.  The Board acknowledges that, 
following the October 2003 VA audiometric examination, the 
examiner concluded the veteran's hearing essentially remained 
the same during his initial period of active duty.  In fact, 
however, a comparison of the hearing tests shows that his 
hearing loss had increased in severity.  In this regard, the 
veteran's hearing threshold levels at 3,000 and 4,000 Hertz 
were 15 and 20 decibels in the right ear on entrance, on the 
separation examination, at the same frequencies, the 
veteran's hearing threshold levels were 30 and 25.  In the 
left ear, at entrance, the veteran's hearing threshold levels 
at 3,000 and 4,000 Hertz were 25 and 20; while at separation, 
the veteran's hearing threshold levels were 35 and 30.  Thus, 
the Board observes that some diminution in the veteran's 
hearing acuity occurred in service.  It cannot be disputed 
that the recent VA audiometric examination establishes that 
the veteran currently has hearing loss disability under the 
provisions of 38 C.F.R. § 3.385.  Accordingly, the Board 
finds that the veteran's bilateral hearing loss increased in 
severity during his initial period of active duty.  The Board 
recognizes the VA examiner's conclusion that it was as likely 
as not that the veteran's hearing loss was not related to 
service.  However, put another way, the examiner essentially 
concluded that there was a 50 percent probability that the 
disorder was not related to service.  Such statement also 
means that there is a 50 percent probability that it is 
related to service.  While it is unclear whether the examiner 
intended such an interpretation, based on the evidence as a 
whole, the Board finds that the evidence is in equipoise, and 
service connection for bilateral hearing loss is warranted.  

With respect to the claim for service connection for 
tinnitus, the Board acknowledges that it was reported during 
the October 2003 VA audiometric examination that tinnitus had 
started about four to five years earlier.  The fact remains 
that it was initially noted in service.  Moreover, it is 
significant to point out that the veteran did report constant 
tinnitus when he was seen by the VA in May 1995.  

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to 
the subjective nature of the disorder, the veteran, as a 
layperson is competent to testify as to his symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, 
the Board concludes that the veteran's lay statements that he 
experienced tinnitus since service are competent to establish 
continuity of symptomatology, as he is also competent to 
testify that the ringing in his ears started during service 
and has continued since then.  See Savage v Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  Thus, the Board finds that the service connection 
is warranted for tinnitus.

	II.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R § 3.304(f).

The evidence supporting the veteran's claim includes his 
statements.  The service medical records disclose that the 
veteran was hospitalized in August 1991 after he exhibited 
unusual behavior following a minor head injury.  It was noted 
that about three to four days after the injury, his symptoms 
included tinnitus, on and off mild pressure in the frontal 
region of his head, poor short-term memory, increased 
irritability and confusion.  It was indicated that he had 
seen a psychiatrist on one occasion in college with a 
diagnosis of dyslexia.  It was also reported that he had 
multiple stressors, including having failed two PT tests; 
being overweight; his stepson had been caught shoplifting; 
and his wife broke her leg and her sister had moved in with 
them.  The veteran agreed that the behaviors that resulted in 
the hospitalization were secondary to anxiety and stress.  
The diagnoses were conversion disorder, manifested by 
alteration in physical and mental functions without 
demonstrable underlying pathological findings, felt to be the 
result of an underlying psychological conflict, and 
personality disorder, mixed, with dependent and passive-
aggressive features.   

A November 2003 statement from a service department 
psychologist notes that he saw the veteran on three 
occasions.  It was indicated that the veteran complained of 
noticing "personality" differences since Desert 
Shield/Desert Storm.  The veteran related that he had 
experienced increased anger with a fear of actually losing 
control since the Persian Gulf War.  The psychologist 
acknowledged that his experiences with the veteran were 
limited, but that the veteran might be dealing with symptoms 
related to the traumatic experiences of war.  He added that 
it was not clear if there were personality features that tied 
in with his symptoms.  The working diagnosis was adjustment 
disorder.

The veteran was seen in the VA mental health clinic in March 
2005.  He stated that he was a combat engineer in service, 
and described a recurring dream that upset him.  The 
assessments were history of conduct disorder and rule out 
PTSD. 

The veteran has described a number of stressors.  In a 
February 2004 statement, he asserted that his unit was fired 
upon during the ground war, and that in the process of 
blowing up an artillery field, his unit killed over 30 Iraqi 
soldiers.  On the VA psychiatric examination in March 2006, 
the veteran stated that he had to remove Iraqi bodies and 
body parts from vehicles that had been blown up.  He also 
claims to have seen an Iraqi who had a large hole in his 
torso. 

The evidence against the veteran's claim for service 
connection for PTSD includes the service medical records and 
post-service medical records, including the reports of VA 
psychiatric examinations.  The Board points out that the 
service medical records are negative for a diagnosis of PTSD.  
On VA psychiatric examination in February 1993, the veteran 
said that he was in Iraq for one month dragging bodies off 
the highway so that supply trucks could get through.  
Following a mental status evaluation, the diagnosis was that 
the veteran did not meet the diagnostic criteria for a mental 
disorder, including PTSD.  The examiner noted that the 
veteran had a conversion disorder in service that had 
resolved, and that he had not had any psychiatric follow-up 
since then.  

The veteran was again afforded a VA psychiatric examination 
in March 2006.  Based on a review of the claims folder, and a 
comprehensive examination, the diagnoses were depressive 
disorder, not otherwise specified; and learning disorder, not 
otherwise specified.  While the examiner indicated that the 
veteran met the criterion of a stressor (though this has not 
been confirmed), he concluded that he did not meet the 
criteria for PTSD.  In reviewing the record, the examiner 
noted that while treatment records indicated that the veteran 
had some symptoms, he did not meet the full criteria for 
PTSD.  He commented that the veteran's presentation on the 
examination was consistent with that finding.  He added that 
at no point in any of the psychological records, prior to, 
during or after service, had a clinician diagnosed PTSD.

Thus, the only evidence supporting the veteran's claim 
consists of his statements.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, the 
medical findings that the veteran does not have PTSD are of 
greater probative value.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for PTSD.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for PTSD is denied.




REMAND

The veteran also asserts that service connection is warranted 
for arthritis of the hips, knees and feet.  The record 
discloses that the veteran served with the National Guard.  
In June 2004, the RO contacted the veteran's National Guard 
unit to obtain any available records.  Later that month, the 
VA received a response which indicated that the veteran's 
unit no longer had any medical documentation and that his 
records had been mailed to HQ TNARNG (STARC), and from there 
to St. Louis.  There is no indication in the record that an 
attempt had been made to obtain these records.  

The Board further finds that an updated VA examination, which 
includes consideration of current x-ray studies of the hips, 
knees, and feet is necessary in this case.  

The VA treatment records note the veteran reporting private 
treatment for arthritis.  Ongoing medical records should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Attempt to obtain the service medical 
records from the veteran's National Guard 
service, which have apparently been 
transferred to St. Louis.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated the veteran for 
arthritis of the knees, hip, and feet 
since service.  After securing the 
necessary release, the RO should obtain 
any records not previously contained in 
the claims file.  In addition, VA 
treatment records dating since January 
2006 from the Nashville, Tennessee VA 
Medical Center should be obtained.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine whether the veteran suffers 
from arthritis in his hips, feet, and 
knees and if so, whether such is related 
to service.  The claims folder should be 
made available to the examiner for review 
before the examination.  All necessary 
tests should be conducted, including x-
ray studies.  

Following review of the claims file and 
examination of the veteran, the examiner 
should indicate whether the veteran 
suffers from arthritis of the hips, 
knees, and feet as established by x-ray 
evidence.  If arthritis in any of the 
joints is found, the examiner should 
opine whether the arthritis of that 
joint(s) is more likely, less likely, or 
at least as likely as not related to the 
veteran's active duty service.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


